Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species A in the reply filed on 2/8/2021 is acknowledged.  The traversal is on the ground(s) that the claims of Groups I and II and Species A and B overlap with one another such that it would not be a serious burden to examine all of the claims together.  This is not found persuasive because a search for the article does not encompass a search for the process because, as discussed in the restriction requirement, the article can be made by another materially different process.  Further, the species are mutually exclusive and the species are not obvious variants.  A search for one species would not necessarily encompass a search for both species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 and 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/8/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 5 and 6 recite the limitation "the porous matrix" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, the limitation will be treated as “a porous matrix”.
The term "reduce" in claim 7 renders the claim indefinite.  It is not clear against what standard velocity or previous velocity the reduction is being measured.  It is unclear if the claim requires a reduced velocity on contact as compared to the velocity entering the inlet, the velocity exiting the inlet, or the velocity at some other location in the process.

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornie (US 5322109).
	Regarding Claim 1, Cornie teaches a method for densifying a melt infiltrated ceramic matrix composite (CMC) article, comprising: providing a porous CMC preform (col. 5 ln. 40-col. 6 ln. 35) within a first region of a casting apparatus (Col. 11 ln. 46-48); providing a molten densifier within a pressure head area of a second region of the casting apparatus, the first and second regions being operably connected (col. 12 ln. 40-61) and the molten densifier including at least one source of silicon (col. 6 ln. 35-41); and applying a first pressure to the molten densifier within the pressure head, thereby infiltrating voids within the porous CMC preform with the molten densifier and forming a densified melt infiltrated CMC article (col. 12 ln. 40-61).
	Regarding Claim 10, The bottom portion of the preform of Cornie meets the claimed third region with the the porous CMC preform spanning between the second and third regions (Fig. 10).
	Regarding Claim 11, Cornie teaches wherein the first pressure applied to the molten densifier is such that a pressure differential is between the pressure inside pressure vessel and that in the mold cavity resulting in infiltration of the preform (col. 12 ln. 53-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cornie (US 5322109).
	Regarding Claim 2, Cornie teaches wherein the first pressure applied to the molten densifier is such that a pressure differential is between the pressure inside pressure vessel and that in the mold cavity resulting in infiltration of the preform (col. 12 ln. 53-61). Cornie teaches orientation with the molten densifier is above the preform (Figure 10).  Cornie does not explicitly teach the pressure; however, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 
	Regarding Claim 6, Cornie teaches wherein the first pressure applied to the molten densifier is such that a pressure differential is between the pressure inside pressure vessel and that in the mold cavity resulting in infiltration of the preform (col. 12 ln. 53-61). Cornie teaches approximately 1 to 5 atm of pressure are sufficient for infiltration (col. 11 ln. 1-4).  Cornie does not explicitly teach the pressure applied to the molten densifier; however, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the pressure of Cornie to be an optimized pressure, as suggested by the reference, in order to achieve a pressure differential resulting in infiltration of the preform and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed pressure.
	Regarding Claim 7, Cornie teaches a filter (16) for passing the molten densifier to the porous CMC preform.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cornie (US 5322109) as applied to claims 2 and 6-7 above, and further in view of Forest (US 2005/0184413).
Regarding Claim 3, Cornie does not explicitly teach a mold cavity having two portions of a die set capable of moving relative to one another and creating a die opening there between. Forest teaches a mold cavity for holding a preform during melt-infiltration wherein the cavity is formed of two parts of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712